PER CURIAM.
Petitioner seeks by conflict certiorari to review a decision of the District Court of Appeal, First District, reversing and remanding with directions a judgment entered by the Circuit Court of Escambia County, Florida. The history, factual background, dictum and decision sought to be reviewed are reported as Blanchard v. Continental Mortgage Investors, 217 So.2d 586.
Writ of certiorari was issued and argument heard, and the court having examined the petition, record and briefs, it appears that the writ was improvidently issued for the reason that this court is without jurisdiction in the premises.
Accordingly, the writ of certiorari heretofore issued in this cause is discharged.
It is so ordered.
ERVIN, C. J., and ROBERTS, THOR-NAL and ADKINS, JJ., concur.
DREW, J., dissents.